DETAILED ACTION
Claims 1-11 are pending.  Claims 1-11 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (U.S. Publication No. 2016/0253908) in view of Duggan (U.S. Publication No. 2011/0130913).

Regarding Claim 1, Chambers teaches a method for operating an unmanned aerial vehicle (UAV) under direction from a contact center, the method comprising: 
receiving, by a processor of the UAV, dispatch instructions from a computer system of the contact center; wherein: a) the dispatch instructions comprise a target destination associated with a new contact received by the contact center, the new contact comprising a request from a user ([0026] a service requester issues a request for service, which is sent to the [0031] global services (center for processing service, i.e. contact center) for routing of the service request) and 
b) the UAV is selected by the computer system of the contact center from a plurality of available UAVs for dispatch based on a first set of information received by the contact center related to the contact object and at least one feature of each of the plurality of UAVs ([0029] UAV is selected and may carry any suitable payload, and such information is used to select which type of UAV is utilized as in [0029-31])
controlling operation of the UAV to navigate the UAV to the target destination ([0047] the UAV can be controlled by GPS, human operators, third parties, to get to a destination or waypoint as in [0046-47]); 
transmitting, by the processor of the UAV, to the computer system of the contact center, an additional set of information related to the UAV, wherein the additional set of information is transmitted during a travel period of the UAV to the target destination ([0064] flight information, an additional set of information, is provided during the mission, thus during a travel period of the first UAV to the target destination);
in response to receiving the communication instructions, controlling, by the processor of the UAV, an active communication link between the user and a particular agent of the contact center, wherein the particular agent is selected by the computer system of the contact center based on the first set of information and the additional set of information ([0111] an operator (a particular agent) is connected to the UAV through the computing device, an established communication link, which is also connected to the contact object as in [0047] and [0026] above).
Although Chambers teaches connecting an operator (agent), such as a pilot, at a center being connected to a UAV based on the particular task such as in [0033-34], as well as prediction of inventory tasks for UAV use as in [0119], and receiving, by the processor of the UAV, from the computer system of the contact center, communication instructions as in [0070] where goals and waypoints are received back and forth from the system which sends and receives communication instructions such as in [0046-47]), it does not specifically state receiving instructions or a particular agent of a contact center.
Duggan teaches dynamically predicting/selecting a particular agent of the contact center to connect to the contact object, wherein the prediction is based on the additional set of information/instructions as in [0368] where a system queue determines the operator who controls the unmanned vehicle which is based on information.
Examiner notes Duggan also teaches connection to control a UAV as in [0108] which are tied to targets and mission objectives as in [0381].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the connecting of operators and pilots to UAVs based on information of Chambers with the connection of operators to unmanned vehicles with additional information and queues of Duggan, as they are both analogous art which teach solutions to controlling UAVs using operators, and the combination would lead to an improvement in the control of the system as the switch between modes of control would be as smooth as possible as taught by Duggan in [0059].
Regarding Claim 2, Chambers teaches wherein receiving the communication instructions comprises: 
receiving, by the processor of the UAV, from the computer system of the contact center, a first optimal time period to establish the active communication link between the user and the particular agent of the contact center ([0119] a predicted time of mission to complete and sent to the service requestor, which is an optimal and predicted time period).
Regarding Claim 3, Chambers teaches The method of claim 2, wherein controlling the active communication link between the user and the particular agent comprises: 
establishing, by the processor of the UAV during the first optimal time period, the active communication link between the user and the particular agent of the contact center ([0119] a predicted time of mission to complete and sent to the service requestor, which is an optimal and predicted time period)
Regarding Claim 4, Chambers teaches The method of claim 2, further comprising, after transmitting the additional set of information related to the UAV and receiving the optimal time period to establish the active communication link: receiving, by the processor of the UAV, from the computer system of the contact center, a second optimal time period to establish the active communication link between the user and the particular agent of the contact center, the second optimal time period being different from the first optimal time period; and establishing, by the processor of the UAV during the second optimal time period, the active communication link between the user and the particular agent of the contact center ([0033] Chambers teaches handing over control to an operator temporarily or for the duration, at any time, thus a second operator, with the connection established as in Claim 1 above, and [0047] teaches due to a change in a variable such as weather, or where the UAV is).
Regarding Claim 5, Chambers teaches wherein controlling the active communication link between the user and the particular agent comprises: 
activating, by the processor of the UAV, in response to instructions from the computer system of the contact center, at least one of audio or visual communication equipment mounted in or on a body of the UAV ([0048] and [0074] a camera is activated for use to get images or video based on instructions from the computer/mission planner).
Regarding Claim 6, Chambers teaches The method of claim 5, wherein the at least one of audio or visual communication equipment comprises at least one of a camera, a light, a video display screen, a speaker, or a microphone ([0048] and [0074] a camera is activated for use to get images or video based on instructions from the computer/mission planner)
Regarding Claim 7, Chambers teaches wherein the UAV comprises an onboard payload, the method further comprising: 
delivering, by the processor of the UAV, in response to instructions from the computer system of the contact center, the onboard payload to the target destination ([0027] delivering a payload to a specific location or capturing image data to a user).
Regarding Claim 8, Chambers teaches The method of claim 7, wherein delivering the onboard payload comprises providing the onboard payload to the user ([0027] delivering a payload to a specific location or capturing image data to a user).
Regarding Claim 9, Chambers teaches further comprising: 
transmitting, by the processor of the UAV, to the computer system of the contact center, a further set of information upon arrival at the target destination ([0046] location information is sent from a first waypoint, which is further set of information at a first target destination).
Regarding Claim 10, Chambers teaches The method of claim 9, further comprising: 
in response to transmitting the further set of information, receiving, by the processor of the UAV, from the computer system of the contact center, at least one additional instruction ([0046] updated information is sent back and forth at each waypoint/location).
Regarding Claim 11, Chambers teaches The method of claim 9, wherein the at least one additional instruction comprises one or more instructions to establish a second active communication link between the user and a second agent of the contact center  ([0033] Chambers teaches handing over control to an operator temporarily or for the duration, at any time, thus a second operator, with the connection established as in Claim 1 above)

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20160253908 A1
Chambers; Andrew et al.
UNMANNED AERIAL VEHICLE MANAGEMENT SYSTEM
US 20160189550 A1
CHAN; ALISTAIR K. et al.
SYSTEM AND METHOD FOR MANAGEMENT OF AIRSPACE FOR UNMANNED AIRCRAFT
US 20110130913 A1
Duggan; David S. et al.
UNMANNED AERIAL VEHICLE CONTROL SYSTEMS
US 10168674 B1
Buerger; Stephen et al.
System and method for operator control of heterogeneous unmanned system teams
US 20180247266 A1
Knapp; Brian Allen et al.
ROUTE SCHEDULING OF MULTI-CLASS TRANSPORT VEHICLES
US 20180224854 A1
MULLAN; Pramila et al.
UNMANNED VEHICLE (UV) MOVEMENT AND DATA CONTROL SYSTEM
US 20160371975 A1
Yamamoto; Gaku
MANAGEMENT OF MOVING OBJECTS
US 20160275801 A1
Kopardekar; Parimal
Unmanned Aerial Systems Traffic Management
US 20160257401 A1
Buchmueller; Daniel et al.
LANDING OF UNMANNED AERIAL VEHICLES ON TRANSPORTATION VEHICLES FOR TRANSPORT
US 20160246297 A1
Song; Zhen
CLOUD-BASED CONTROL SYSTEM FOR UNMANNED AERIAL VEHICLES
US 20160117933 A1
CHAN; ALISTAIR K. et al.
UNMANNED AIRCRAFT CONFIGURED FOR OPERATION IN A MANAGED AIRSPACE
US 20160117931 A1
CHAN; ALISTAIR K. et al.
SYSTEM AND METHOD FOR MANAGEMENT OF AIRSPACE FOR UNMANNED AIRCRAFT
US 20160117929 A1
CHAN; ALISTAIR K. et al.
SYSTEM AND METHOD FOR OPERATION OF UNMANNED AIRCRAFT WITHIN A MANAGED AIRSPACE OR FLYWAY
US 20160046374 A1
Kugelmass; Bret
UNMANNED AERIAL VEHICLE AND METHODS FOR CONTROLLING SAME
US 20140354809 A1
Shondel; James W.
UNMANNED AERIAL VEHICLE INVENTORY SYSTEM
US 20130345920 A1
Duggan; David S. et al.
AUTONOMOUS CONTROL OF UNMANNED AERIAL VEHICLES
US 20110184590 A1
Duggan; David S. et al.
UNMANNED AERIAL VEHICLE TAKE-OFF AND LANDING SYSTEMS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/28/2022